DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Chosokabe et al. U.S. Patent Publication No. 2011/0248905 (Chosokabe) in view of Gagnon U.S. Patent No. 1,842,377 (hereinafter Gagnon).
Consider claim 4, Chosokabe teaches a head-mounted display apparatus, comprising (Figures 1-5): a display unit configured to emit image light to display an image formed by the image light (Figures 1 and 3, housing 113 includes LCD 151); a support portion configured to support the display unit (Figures 1 and 3, housing 113); and a first temple and a second temple each pivotally provided on the support portion (Figure 3 and [0194], temples 13 and hinges 12), wherein the support portion includes a first shaft support portion pivotally supporting the first temple about a first pivot shaft  (Figure 3 and [0194], shaft 12 for right temple 13) and a second shaft support portion pivotally supporting the second temple about a second pivot shaft (Figure 3 and [0194], shaft 12 for left temple 13), a first direction is a direction from the first shaft support portion toward the second shaft portion (x-direction in figure 3), a second direction is a direction from a rear side of the head-mounted display apparatus toward a front side of the head mounted display apparatus (y-direction in figure 1), the second direction is intersecting with the first direction (x-y), the first pivot shaft is overlapped with the second pivot shaft when viewed in the first direction (when viewed from x-direction (or side direction, see also figure 4), shafts 12 overlap to each other). In addition, Chosokabe teaches wherein the first temple includes a first extension portion coupled with the first shaft support portion (Figure 4, 13 coupled to 12 (see also figure 3)) and a first modern provided on a side of the first extension portion opposite to the first shaft support portion (Figure 4, 14), the second temple includes a second extension portion coupled with the second shaft support portion (Figure 4, second 13 coupled to second 12 (see also figure 3)) and a second modern provided on a side of the second extension portion opposite to the second shaft support portion (Figure 4, second 14), a third direction is a direction from a bottom of the head-mounted display apparatus to top of the head-mounted display apparatus when viewed from the second direction (Y-direction in figure 4; z-direction in figure 3), the third direction is intersecting with the first direction, the third direction is intersecting with the second direction (z-direction in figure 3 intersects y-direction and x-direction). 
Chosokabe does not appear to specifically disclose a first distance is between a lower end of the first pivot shaft and a lower end of the second pivot shaft, a second distance is between an upper end of the first pivot shaft and an upper end of the second pivot shaft, the first distance is shorter than the second distance when viewed in the second direction; when a state in which the first temple is folded at the first shaft support portion when viewed from the second direction, and a first length in the third direction between an upper end of the apparatus and a lower end of tip portion of the first modern when a state in which the first temple is folded at the first shaft support portion in view from the second direction is shorter than a second length in the third direction between the upper end of the apparatus and the lower end of tip portion of the first modern when a state in which the first temple is stretched at the first shaft support portion when viewed from the second direction; wherein when a state in which the first temple is folded at the first shaft support portion when viewed from the second direction, the first extension portion is extending in the third direction.

    PNG
    media_image1.png
    910
    665
    media_image1.png
    Greyscale

However, in a related field of endeavor, Gagnon teaches eyeglasses in figure 1 and further teaches a first distance is between a lower end of the first pivot shaft and a lower end of the second pivot shaft, a second distance is between an upper end of the first pivot shaft and an upper end of the second pivot shaft, the first distance is shorter than the second distance when viewed in the second direction (Figure 2, see 10 in A); when a state in which the first temple is folded at the first shaft support portion when viewed from the second direction, and a first length in the third direction between an upper end of the apparatus and a lower end of tip portion of the first modern when a state in which the first temple is folded at the first shaft support portion in view from the second direction is shorter than a second length in the third direction between the upper end of the apparatus and the lower end of tip portion of the first modern when a state in which the first temple is stretched at the first shaft support portion when viewed from the second direction (a length between upper end 1 and lower end of 13 when folded at 10 is shorter than a second length between upper end 1 and lower end of 13 when stretched due to the inclination of 10); wherein when a state in which the first temple is folded at the first shaft support portion when viewed from the second direction, the first extension portion is extending in the third direction (Figure 1, temples has an upward inclination from O to the top of the device as annotated above), and when a state in which the second temple is folded at the second shaft support portion when viewed from the second direction, the second extension portion is extending in the third direction (Figure 1, temples has an inclination from O to the top of the device as annotated above).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide a particular inclination for the shaft as taught by Gagnon with the benefit that mounting may be folded to a compact shape when not in use to permit its insertion in a relatively small spectacle case as suggested in column 1, lines 5-10).

Consider claim 6, Chosokabe and Gagnon teaches all the limitations of claim 4. In addition, Chosokabe teaches the display includes an image emitter configured to emit the image light (Figure 1, 151, 153) and a light-guiding portion configured to guide the image light emitted from the image emitter to a predetermined visual recognition position (Figure 1, 112, 152, 124) and at least one temple of the first temple and the second temple is positioned on a center side of the head-mounted display apparatus in the first direction with respect to the image emitter (Figure 3, 13 and 113 and direction from 13 to 113 when folded).

Consider claim 9, Chosokabe and Gagnon teaches all the limitations of claim 4. In addition, Gagnon teaches when a state in which the first temple is folded at the first shaft support portion when viewed from the second direction, the first modern is extending in an opposite direction that is opposite to the third direction (Figure 1, 13 comprises a downward inclination from O to the end of 13 as annotated above) and when a state in which the second temple is folded at the second shaft support portion when viewed from the second direction, the second modern is extending in the opposite direction (Figure 1, 13 comprises a downward inclination from O to the end of 13 as annotated above).

Consider claim 10, Chosokabe and Gagnon teaches all the limitations of claim 9. In addition, Gagnon teaches wherein a direction from the tip portion of the first modern to the side of the first extension portion opposite to the first shaft support portion is the third direction (from tip of 13 to O is an upper inclination and thus comprises Y+ in figure 1), and a direction from the side of the first extension portion opposite to the first shaft support portion to the tip portion of the first modern is the opposite direction that is opposite to the third direction (from O to tip of 13 is an downward inclination and thus comprises Y- in figure 1).

Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive. 
On page 7, Applicant argues that “Referring to FIG. I of Gagnon, the temple 4 (assertedly the "first extension portion" recited in claim 4) extends from a top of the eyeglass to a bottom of the eyeglass, and not from a bottom of the eyeglass to a top of the eyeglass. Accordingly, the temple 4 of Gagnon does not extend in the "third direction"” and “the skull engaging member 13 of Gagnon does not extend in a direction opposite to the third direction”. The Office respectfully disagrees for the following reasons.
Claim does not appear to recite “temple extends from a bottom of the eyeglass to a top of the eyeglass” as argued by the Applicant. As mentioned above, from O to top of the device is considered an upward inclination opposite to an downward inclination from O to end of 13. Thus, these arguments have been considered but they are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621